Citation Nr: 0504667	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to February 3, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from February 3, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 until 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, which confirmed and continued a 50 percent rating 
for PTSD.  By a rating decision in April 2004, the RO 
increased the rating for the disability at issue from 50 
percent to 70 percent, effective from February 3, 2004.  The 
veteran was also assigned a temporary total hospitalization 
rating from November 12, 2002 through December 31, 2002.


FINDING OF FACT

Prior to, and from, February 3, 2004, the veteran's PTSD has 
been manifested by complaints of poor sleep, flashbacks, 
avoidant behavior, memory deficit, startle reaction, anger 
and irritability; objectively, the veteran displayed 
appropriate grooming, with no significant communication 
impairments, but showed impaired concentration and memory.


CONCLUSION OF LAW

1.  The criteria for a 70 percent evaluation, and no more, 
for PTSD, prior to February 3, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for a rating in excess of 70 percent for 
PTSD from February 3, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in November 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim are of record.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  



The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

The veteran was examined by VA in July 2001.  The veteran 
stated that he received mental health treatment at the 
Oklahoma VA about once every three to four months.  He 
indicated he had not had a psychiatric hospitalization since 
1976.  He reported a voracious appetite and poor sleep 
interrupted by frequent dreams.  Such dreams related to his 
combat experiences.  The veteran also reported a loss of 
energy as the day progressed.  In his spare time, he would 
read and take walks.  He went to the movies as a social 
outlet.  He described his sex life as normal.  He admitted to 
intermittent crying spells and death wish.  The veteran was 
noted to have a criminal history for the offenses of driving 
under the influence, public intoxication and fighting.  

Regarding occupational history, the veteran last worked in 
1996.  Until that time, he had held about 32 jobs in 25 
years.  His longest stretch of employment was approximately 
three years.  The veteran stated that he was not working 
because he could not get along with other people.  

Objectively, the veteran maintained about 70 to 80 percent 
eye contact.  His speech had a normal flow, volume and 
vocabulary.  His thought process was remarkable for its 
circumstantiality.  His thought content was positive for 
auditory hallucinations of unspecified sounds, visual 
hallucinations of shadows, flashbacks of an explosion, and a 
positive startle reaction, particularly with light and sound.  
His mood was reportedly chronically unhappy.  The veteran's 
affect was jovial.  His insight appeared to be poor and his 
judgment was equivocal.  Cognitive testing was remarkable for 
impaired concentration.  He denied homicidal or suicidal 
ideas.  The diagnosis was PTSD, mild to moderate in severity.  
A GAF score of 65 to 75 was assigned.  His GAF score one year 
earlier was between 55 and 60.  

A VA outpatient treatment report dated in August 2002 noted 
sleeping difficulties, irritability and intrusive thoughts.  

In November 2002, the veteran was admitted to a VA facility 
for psychiatric care.  During his stay, the veteran indicated 
that he isolated himself from others in order to cope with 
his PTSD symptomatology.  The veteran also stated that, in 
the past, he self-medicated with alcohol.  He denied problems 
with concentration and short-term memory.  He was able to 
follow complex directions.  He reported nightmares during his 
stay but denied hallucinations.  A treatment record indicated 
that the veteran had some insight into his PTSD symptoms and 
was able to understand and process abstract thoughts and 
ideas.  He was also deemed capable of making appropriate 
choices relative to developing and maintaining a healthy 
lifestyle.  The veteran reported in group therapy that he had 
hobbies, but needed to work on social interaction.  

The records of the veteran inpatient treatment between 
November 2002 and December 2002 further reveal the veteran to 
be an active participant in the therapy exercises and 
attended all classes.  He displayed appropriate dress and 
grooming, as indicated in various treatment reports.  Such 
reports also indicated that the veteran interacted well with 
his peers and his mood was described as happy, calm and 
cooperative.  A November 2002 report noted that the veteran 
was very upbeat, making jokes and laughing frequently.  
Another report indicated that the veteran attempted to 
comfort his peers when they were frustrated in their crafts 
session.  The veteran did well at wood burning, developing a 
leisure skill that he could use at home after discharge.  

In December 2002, the veteran was discharged from his 
treatment program.  He was alert and oriented at the time of 
discharge and did not voice any homicidal or suicidal 
ideation.  

In a January 2003 letter, one of the veteran's classmates 
from the VA PTSD program wrote a letter describing his 
symptomatology.  G. E. R. stated that the veteran was very 
angry and had many intrusive thoughts.  It was also reported 
that the veteran lacked trust of others and had difficulties 
in communicating his feelings.  Additionally, according to G. 
E. R., the veteran tried to pay attention but at times was 
"someplace else."  

In a February 2003 statement, the veteran's wife described 
his PTSD symptomatology.  She stated that over time the 
veteran had become less sociable.  They attended fewer family 
and tribal events.  Presently, the veteran was very avoidant 
of crowds.  Over the years, the veteran also developed anger 
management issues, particularly road rage. On one occasion, 
he ensued a chase after another vehicle that cut him off.  
The veteran also had difficulty maintaining a job.  

A February 2003 VA clinical record noted the veteran to have 
fair grooming and hygiene.  The veteran stated that he was 
feeling good and that he was sleeping well.  His speech was 
spontaneous and fluent and his mood was euthymic with 
appropriate affect.  He denied suicidal or homicidal ideation 
and also denied hallucinations.  His insight and judgment 
were good.  A GAF score of 60 was assigned.  

A July 2003 VA clinical record also revealed a GAF score of 
60.  At that time, the veteran complained of sleeping 
problems, nightmares, depression, flashbacks, night sweats, 
anger and irritability.  Objectively, his speech was normal 
and eye contact was good.  His mood was also good.  His 
affect was nonrestricted, nonlabile and appropriate.  His 
thought processes were logical and goal-directed and his 
memory was grossly intact.  His insight and judgment were 
deemed to be good.  

An October 2003 VA outpatient treatment record noted that the 
veteran was doing well regarding his PTSD.  He had only 
minimal symptoms at that time.  

The veteran was most recently examined by VA in February 
2004.  He reported feelings of emotional detachment from 
others, a lack of comfort around crowds, and startle 
reaction.  He also reported depression, anxiety and poor 
sleep.  Additionally, he continued to experience nightmares 
and occasional flashbacks.  He reported that his short-term 
memory was worsening.  He also indicated an increase in anger 
and irritability.  

Occupationally, the veteran's last job was as a truck driver 
in 1997.  He quit that position because he was angry.  It was 
a growing concern that his heightened irritability and anger 
would make it impossible for him to work in any ordinary job.  

Objectively, the veteran was appropriately dressed and was 
oriented.  He had partial eye contact.  He had poor short-
term memory functioning.  There was no evidence of a thought 
disorder in the sense of derailment, tangentiality or 
circumlocution.  Cognitive functioning was good and he 
performed abstracted thinking moderately well.  There was 
some impairment of concentration in that the veteran was very 
slow at serial 7s.  However, the examiner commented that the 
veteran's performance at such cognitive tests did not reveal 
any problems that would negatively impact his social 
functioning or industrial capacity.  

The February 2004 VA examination further revealed that the 
veteran had no delusions or hallucinations.  He admitted to 
occasional flashbacks over the years.  His appetite was 
reasonably good, although it was better in the past.  The 
veteran had occasional suicidal ideation, most recently one 
month prior.  Over the years he had driven his car at 
excessive speed in the dark without any headlights on.  

Following the objective evaluation, it was noted that the 
veteran's symptomatology had continued at approximately the 
same rate as recorded at his last examination.  However, it 
was noted that the veteran's memory was getting poorer.  The 
veteran's anger and irritability had also increased, making 
it exceedingly difficult for the veteran to engage in and 
maintain a job.  The veteran's social life also remained 
limited.  He stayed home alone most of the time.  He had no 
close friends and had a rocky relationship with his wife.  
Overall, the VA examiner believed that the veteran's PTSD had 
increased in severity.  A GAF score of 50 was assigned.  

Analysis

In excess of 50 percent

For the rating period prior to February 3, 2004, a 50 percent 
rating is currently assigned, with the exception of a period 
of a temporary total hospitalization rating in November and 
December 2002.  The competent clinical evidence of record 
prior to February 3, 2004 establishes that the veteran 
required regular outpatient therapy treatment for his PTSD.  
He had continuing complaints of impaired sleep with 
nightmares, flashbacks, isolation, avoidant behavior, a 
chronically unhappy mood, and poor insight with equivocal 
judgment.  He also demonstrated impairment of his short-term 
memory, and impaired concentration.  Additionally, the 
veteran was recurrently unemployed due to difficulty getting 
along with others.  With resolution of doubt in the veteran's 
favor, the Board finds that the manifestations of the 
disability at issue for the period prior to February 3, 2004, 
more approximately meet the criteria for the next higher 70 
percent evaluation, and no more.

In excess of 70 percent

Again, a 100 percent rating applies where the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Here the evidence does not show gross impairment in thought 
processes or communication.  To the contrary, VA examination 
in July 2001 reveals normal speech.  Moreover, while the 
veteran's thought process at that time was circumstantial, 
subsequent VA examination in February 2004 indicated that 
there was no evidence of a thought disorder in the sense of 
derailment, tangentiality or circumlocution.  

With respect to delusions and hallucinations, VA examination 
in July 2001 revealed auditory hallucinations of unspecified 
sounds and visual hallucinations of shadows.  VA inpatient 
records dated from November 2002 to December 2002 show that 
the veteran denied hallucinations.  There were no findings of 
delusional behavior.  Recent VA examination in February 2004 
continued to reflect an absence of delusions and 
hallucinations.  Thus, it does not appear that hallucinations 
are a significant or persistent component of the veteran's 
disability picture such as to warrant a 100 percent 
evaluation.  

The evidence of record also fails to reveal any grossly 
inappropriate behavior.  Indeed, during the veteran's 
inpatient care in 2002, he was very cooperative and followed 
the rules.  The evidence further fails to show that the 
veteran is a persistent danger to himself or others.  The 
relevant evidence includes only one mention of suicidal 
ideation and, while the veteran has reported anger management 
issues such as road rage, it is not shown that he has acted 
out on such feelings with any regularity, if at all.  

The evidence of record also fails to establish an 
intermittent inability to perform activities of daily living.  
Rather, the veteran's appearance and hygiene have 
consistently been acceptable.  Moreover, the evidence fails 
to show disorientation to time or place.  Finally, while VA 
examination in February 2004 indicates a worsening short-term 
memory, it is not shown that the veteran has a lack of recall 
for names of close relatives or his own name.

Thus, based on the foregoing, the criteria consistent with a 
100 percent evaluation under Diagnostic Code 9411 are largely 
unsatisfied.  This leads to the conclusion that the veteran's 
disability picture is more closely approximated by the 
currently assigned 70 percent evaluation, both prior to, and 
from, February 3, 2004. 

Without question, the examiner's comments in the February 
2004 VA examination report clearly describe a deterioration 
in the veteran's ability to function in terms of memory.  His 
increasing anger and irritability also hindered his ability 
to get along with others, especially in a work setting.  In 
fact, it was indicated that the veteran's lack of 
interpersonal skills would greatly hinder his ability to 
work.  Nonetheless, such problems fail to rise to the level 
of a 100 percent evaluation, given the overall objective 
findings discussed above.  

In finding that a 100 percent disability evaluation is not 
warranted here, the Board further relies on the veteran's GAF 
scores.  Here, VA examination in July 2001 revealed a GAF 
score of 65 to 75 was assigned.  His GAF score one year 
earlier was between 55 and 60.  Next, VA clinical records 
dated in February 2003 and July 2003 noted GAF scores of 60.  
Finally, VA examination in February 2004 reveals a GAF 
assessment of 50.  

As discussed above, the majority of the veteran's GAF scores 
were 60 or higher.  A score of 60 indicates moderate symptoms 
or moderate difficulty in social or occupational functioning.  
Moreover, while a score of 50 reflects serious symptoms or 
serious social or occupational impairment, such has already 
been contemplated in the assignment of a 70 percent 
evaluation under Diagnostic Code 9411.  A GAF score of 50 (or 
higher) does not indicate impairment in reality testing or 
communication as might warrant the next-higher 100 percent 
rating for PTSD.  

In conclusion, the evidence does not support a rating in 
excess of 70 percent for PTSD, prior to, and from, February 
3, 2004.  Rather, the evidence confirms the propriety of the 
currently assigned 70 percent evaluation.  The preponderance 
of the evidence is against a rating greater than 70 percent.




ORDER

An increased 70 percent rating for PTSD, prior to February 3, 
2004 is granted, subject to the applicable law governing the 
award of monetary benefits.

An evaluation in excess of 70 for PTSD from February 3, 2004 
is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


